820 F.2d 1097
In re COMMUNITY HOSPITAL OF THE VALLEYS, Debtor.CALIFORNIA DEPARTMENT OF HEALTH SERVICES, Creditor-Appellant,v.Timothy L. DONOVAN, Trustee for Community Hospital of theValleys, Trustee-Appellee.
No. 86-5945.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 8, 1987.Decided June 29, 1987.

G.R. Overton, Los Angeles, Cal., for creditor-appellant.
Philip B. Wagner, San Bernardino, Cal., for trustee-appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Volinn, Abrahams and Pyle, Judges Presiding.
Before PREGERSON and NORRIS, Circuit Judges, and REED,* District Judge.
PER CURIAM:


1
We review an order of the bankruptcy court confirming a plan of reorganization for debtor Community Hospital of the Valleys.  The Bankruptcy Appellate Panel affirmed the order.   California Dep't of Health Servs. v. United States Bankruptcy Court (In re Community Hospital of the Valleys), 51 Bankr. 231 (Bankr. 9th Cir.1985).  On appeal to this court pursuant to 28 U.S.C. Sec. 158(d), California Department of Health Services, an unsecured creditor of the debtor hospital, makes the same arguments that it made before the Bankruptcy Appellate Panel.  We affirm for the reasons stated in the opinion of the Bankruptcy Appellate Panel.


2
AFFIRMED.



*
 Honorable Edward C. Reed, Jr., United States District Judge, District of Nevada, sitting by designation